.




          OFFICE      OF THE     ATTORNEY     GENERAL      OF TEXAS
                                     AUSTIN


                                                            biaroh H,     19S9


iionoroble Chrrrlsy   Lookhart
Stats Treasurer
AUEtiII, %X80




                                                         or our opinion     aa to




    on eaoh (ine 8
    over the fire
                                              vendor’6
                                                     lien,      oondl-
                                            fh-umantaor   a alxxllar
                                     oorded In the 0rri00 0r the
                                     tr&tio;l Laws of thle State;
                                     be levied 03 Instrumenta          ror
                            irid Dollarr    ($800) or less.       After
                             r this hot, except as hereinafter
                          umnt oreatine    a lien of eny oharaottr
                          ent 0r money, or reserving      title    to
                           the purohase prioe thoreor       shell have
    been palb, shall be riled or reoordad by any County Clark
    In tbl# State until there has been affixed or reoorded
    by any County Clark in thlr State until there hea been
    arrixad    to such lnstruuent   atazpo in aooordance ulth the
    provIsions    0r this seotion~ . . .(I
non. Charley   Lookhart,   Uarch ccl, 1939,    pace e


           fn our opinion So. G-79, dated JanUWy eti, 1939, addressed
to you, we erprsseed     the view that abrJtractr ot judgmenta are
not within the purvler of the taxing atetute.         The reaeons ror
ruoh holdlnl: In that opinion would be largely       appllcablo  here.
The oharactar of lnstrumntr      speolflcally   snumer6ted in Article
70476 (a), eapeolally     when oonsl,dored ln ooxnsction    wlth the oaptlon
Clavylag a etarzp tax upon aertaln promissory notee, and providing
for the oolleotlon    tbtreot”,  we think preoludes an interpretation
which would levy a tax upmths        privllsge  or riling   and recording
the atfldavlts.    There being no need to repeat the reason8 &ten
In Opinion 110. o-79, we r0r8e0 any rurther discussion.
          KS answar your question     In the ne@tive.
                                                                            .
                                                    Yours very truly
                                              ATTORNFY   G”Ic:RALOF TIXAS


                                                                kwiataat